—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered March 12, 1996, convicting him of murder in the second degree (two counts), and robbery in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*401We find no merit to the defendant’s claim that he was deprived of the effective assistance of counsel. The record demonstrates that the defendant received meaningful representation from his trial counsel, who presented competent opening and closing statements, and vigorously pursued a mistaken-identification defense through extensive cross-examination of the People’s witnesses which highlighted inconsistencies in their testimony. Thus, viewing the evidence, the law, and the circumstances of this case as of the time of the representation, we find that the defendant was afforded the effective assistance of counsel (see, People v Flores, 84 NY2d 184; People v Baldi, 54 NY2d 137; see also, People v Aguilar, 224 AD2d 704; People v DeFina, 213 AD2d 665).
Furthermore, we reject the defendant’s contention that the court erred in sentencing him to consecutive terms of imprisonment for the robbery of three victims and the intentional murder of a fourth victim. Although the defendant’s convictions arose out of a single transaction, the robbery of each victim constituted a separate act, and those acts were separate and distinct from the intentional murder of the fourth victim (see, People v Turner, 212 AD2d 818; People v Ruth, 194 AD2d 700; People v McCloud, 182 AD2d 835, 838). Accordingly, consecutive sentences were permissible (see, People v Brown, 80 NY2d 361, 364; People v Braithwaite, 63 NY2d 839).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J. P., Friedmann, Krausman and McGinity, JJ., concur.